737 N.W.2d 695 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Joseph STERHAN, Defendant-Appellant.
Docket No. 134038. COA No. 276248.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the April 6, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*696 MARILYN J. KELLY, J., would grant leave to appeal for the reasons given in her dissent in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).